1
                                                                         FILED IN THE
                                                                     U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON
2
                                                                Oct 15, 2019
3                                                                   SEAN F. MCAVOY, CLERK



4

5                          UNITED STATES DISTRICT COURT

6                        EASTERN DISTRICT OF WASHINGTON

7    UNITED STATES OF AMERICA,                     No. 4:18-CR-06050-SMJ-1

8                        Plaintiff,                ORDER GRANTING MOTION TO
                                                   MODIFY CONDITIONS OF
9    vs.                                           RELEASE

10   BRUCE W. BARRETT,                             ECF No. 67

11                       Defendant.

12         Before the Court is Defendant’s Motion to Modify Conditions of Release,

13   ECF No. 67. Neither the United States, nor the United States Probation/Pretrial

14   Services Office oppose the motion. Specifically, Defendant requests that the

15   Court modify Special Condition No. 13, which imposes a curfew from 10:00 PM

16   to 6:00 AM, to allow Defendant to work night shifts. ECF Nos. 18, 47. For the

17   reasons set forth in the motion;

18   IT IS HEREBY ORDERED:

19      1. The Motion to Modify Conditions of Release (ECF No. 67) is

20         GRANTED.



     ORDER - 1
1      2. Special Condition No. 13 (ECF No. 47) shall be MODIFIED to allow

2         Defendant to work during curfew hours (10:00 PM to 6:00 AM) as

3         approved by the United States Probation/Pretrial Services Office. The

4         curfew will otherwise remain in effect on nights that Defendant is not

5         working.

6      3. All other conditions of release shall remain in effect.

7      DATED October 15, 2019.

8                               s/Mary K. Dimke
                                MARY K. DIMKE
9                      UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20



     ORDER - 2
